       Case 1:20-cr-00195-JLS-JJM Document 9 Filed 12/16/20 Page 1 of 6


   IN THE DISTRICT COURT OF THE UNITED STATES

                    for the Western District of New York
                                  ____________________


                                                       July 2020 GRAND JURY
                                                       (Impaneled July 31, 2020)

 THE UNITED STATES OF AMERICA                          INDICTMENT

        -vs-                                           Violations:

                                                       Title 18, United States Code,
 DAVID RUBEL                                           Sections 2251(a), 2252A(a)(2)(A),
                                                       2422(b), 2252A(a)(5)(B), and 1470.

                                                       (13 Counts and Three Forfeiture
                                                       Allegations)


                                       COUNTS 1-5

                            (Production of Child Pornography)

                              The Grand Jury Charges That:

       On or about the dates set forth below, in the Western District of New York, and

elsewhere, the defendant, DANIEL RUBEL, did employ, use, persuade, induce, entice, and

coerce, and attempt to employ, use, persuade, induce, entice, and coerce, a minor, that is,

Minor Victim, a person known to the Grand Jury, to engage in sexually explicit conduct for

the purpose of producing visual depictions of such conduct, knowing and having reason to

know that such visual depictions would be transported and transmitted using any means and

facility of interstate and foreign commerce; knowing and having reason to know that such

visual depictions would be transported and transmitted in and affecting interstate and foreign

commerce; and which visual depictions were produced and transmitted using materials that

had been mailed, shipped, and transported in and affecting interstate and foreign commerce
       Case 1:20-cr-00195-JLS-JJM Document 9 Filed 12/16/20 Page 2 of 6

by any means, including by computer; which visual depictions were actually transported and

transmitted using any means and facility of interstate and foreign commerce; and which visual

depictions were actually transported and transmitted in and affecting interstate and foreign

commerce.

                  COUNT                                           DATE

                      1                                        July 20, 2020

                      2                                        July 21, 2020

                      3                                        July 25, 2020

                      4                                       August 2, 2020

                      5                                       August 5, 2020


       All in violation of Title 18, United States Code, Sections 2251(a) and 2251(e).


                                       COUNT 6-10

                              (Receipt of Child Pornography)

                          The Grand Jury Further Charges That:

       On or about the dates set forth below, in the Western District of New York, and

elsewhere, the defendant, DAVID RUBEL, did knowingly receive child pornography, as

defined in Title 18, United States Code, Section 2256(8), that is, images of Minor Victim, a

person known to the Grand Jury, that had been shipped and transported using any means and

facility of interstate and foreign commerce, and that had been shipped and transported in and

affecting interstate and foreign commerce by any means, including by computer.

                  COUNT                                           DATE

                      6                                        July 20, 2020

                      7                                        July 21, 2020



                                             2
       Case 1:20-cr-00195-JLS-JJM Document 9 Filed 12/16/20 Page 3 of 6

                      8                                        July 25, 2020

                      9                                       August 2, 2020

                      10                                      August 5, 2020


       All in violation of Title 18, United States Code, Sections 2252A(a)(2)(A) and

2252A(b)(1).


                                        COUNT 11

                              (Sexual Enticement of a Minor)

                           The Grand Jury Further Charges That:

       Between on or about July 20, 2020, and on or about August 5, 2020, in the Western

District of New York, and elsewhere, the defendant, DAVID RUBEL, using facilities and

means of interstate and foreign commerce, that is, a cellular telephone and the internet, did

knowingly persuade, induce, entice, and coerce, and attempt to persuade, induce, entice, and

coerce, Minor Victim, a person known to the Grand Jury, an individual who had not attained

the age of 18 years, to engage in sexual activity for which any person can be charged with a

criminal offense.

       All in violation of Title 18, United States Code, Section 2422(b).


                                        COUNT 12

                             (Possession of Child Pornography)

                           The Grand Jury Further Charges That:

       On or about August 9, 2020, in the Western District of New York, the defendant,

DAVID RUBEL, did knowingly possess material, that is, an LG cellular telephone model

LM-X210CM, bearing serial number 909VTTD344377, that contained images of child

pornography, as defined in Title 18, United States Code, Section 2256(8), that had been


                                             3
       Case 1:20-cr-00195-JLS-JJM Document 9 Filed 12/16/20 Page 4 of 6

shipped and transported using any means and facility of interstate and foreign commerce; that

had been shipped and transported in and affecting interstate and foreign commerce by any

means, including by computer; and that had been produced using materials that had been

shipped and transported in and affecting interstate and foreign commerce by any means,

including by computer.

       All in violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and

2252A(b)(2).


                                        COUNT 13

                         (Transfer of Obscene Material to a Minor)

                          The Grand Jury Further Charges That:

       Between on or about July 20, 2020, and on or about July 26, 2020, in the Western

District of New York, the defendant, DAVID RUBEL, using facilities and means of interstate

and foreign commerce, that is, a cellular telephone and the internet, did knowingly transfer,

and attempt to transfer, obscene material to another individual who had not attained the age

of 16 years, that is, Minor Victim, a person known to the Grand Jury, knowing that Minor

Victim had not attained the age of 16 years.

       All in violation of Title 18, United States Code, Section 1470.



                          FIRST FORFEITURE ALLEGATION

                              The Grand Jury Alleges That:

       Upon conviction of Counts 1 through 10 and Count 12 alleged in this Indictment, or

any one of them, the defendant, DAVID RUBEL, shall forfeit to the United States any matter

which contains any visual depiction of child pornography, which was produced, transported,

mailed, shipped, and received, and any and all property, real and personal, used and intended


                                               4
        Case 1:20-cr-00195-JLS-JJM Document 9 Filed 12/16/20 Page 5 of 6

to be used to commit and to promote the commission of such offenses, and all property

traceable to such property, including but not limited to the following:

       a. One LG cellular telephone model LM-X210CM, IMEI: 355513103443779,
          bearing serial number 909VTTD344377.

       All pursuant to Title 18, United States Code, Section 2253(a)(1) and 2253(a)(3).



                        SECOND FORFEITURE ALLEGATION

                                The Grand Jury Alleges That:

       Upon conviction of Count 11 alleged in this Indictment, the defendant, DAVID

RUBEL, shall forfeit to the United States any matter which contains any visual depiction of

child pornography, which was produced, transported, mailed, shipped, and received, and any

and all property, real and personal, used and intended to be used to commit and to promote

the commission of such offenses, and all property traceable to such property, including but

not limited to the following:

       b. One LG cellular telephone model LM-X210CM, IMEI: 355513103443779,
          bearing serial number 909VTTD344377.

       All pursuant to Title 18, United States Code, Section 2428(a)(1).



                          THIRD FORFEITURE ALLEGATION

                                The Grand Jury Alleges That:

       Upon conviction of Count 13 alleged in this Indictment, the defendant, DAVID

RUBEL, shall forfeit to the United States any matter which contains any visual depiction of

child pornography, which was produced, transported, mailed, shipped, and received, and any

and all property, real and personal, used and intended to be used to commit and to promote




                                              5
        Case 1:20-cr-00195-JLS-JJM Document 9 Filed 12/16/20 Page 6 of 6

the commission of such offenses, and all property traceable to such property, including but

not limited to the following:

       c. One LG cellular telephone model LM-X210CM, IMEI: 355513103443779,
          bearing serial number 909VTTD344377.

       All pursuant to Title 18, United States Code, Section 1467(a)(3).



       DATED: Buffalo, New York, December 16, 2020.


                                                JAMES P. KENNEDY, JR.
                                                United States Attorney


                                         BY:    S/MEGHAN A. TOKASH
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                Western District of New York
                                                138 Delaware Avenue
                                                Buffalo, New York 14202
                                                716/843-5860
                                                Meghan.Tokash@usdoj.gov


A TRUE BILL:

S/FOREPERSON




                                            6
